Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00251-CV

                              IN RE HEB GROCERY COMPANY, LP

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: November 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 27, 2015, relator HEB Grocery Company, LP filed a petition for writ of

mandamus with an emergency motion for temporary stay of discovery deadlines. The court has

considered relator’s petition for writ of mandamus, the response filed on behalf of the real party in

interest and relator’s reply and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-08676, styled Patricia Rani Spaulding v. HEB, Inc., HEB Grocery
Company, LP; HEBCO GP, LLC and HEBCO Partners, Ltd., pending in the 285th Judicial District Court, Bexar
County, Texas, the Honorable Martha Tanner presiding.